OFFICE   OF THE ATTORNEY     GENERAL   OF TEXAS
                     AUSTIN




*                                  r----J’ \
                                                   i
                                                       I




                    srty real or permnal    be-




belonging 0%010eio*4    to Di8tzllots aa& Au-
 thorlties~ orerted or lnoorporatad under law8
emaoted gureuant to seotlon 59, Ae1010 xyx
~of the Oomtitution~ provldwd thut If any
    Hr. Rio L. Ladner, Page 2



         meh Dl8trlot or AUthOrtty     ha8 heretoion     a@-
         qulred or does hereafter aoqulre property
         vhloh at tlm tZme of rooh aoqulsltlon la or
         was then rrnbjeot to taxation, and lm at the
         tltpe of it8 ao@.8ltlOn being ueod r0r gen-
         orating,   trsnamlttiog, .and dlstrlbutlng eleo-
         tM.o energy or power, nuoh Dietriot or Au-
         thority rbmll at the flute8 pre8orlbed      by lav
         for the payment of ad vaLoren taxen make a
         payment in llela of taxes to the stat. of Texan
         and to the ootmty, ,olty, and mob taxing dls-
         trlots vithln whlob muoh property 18 8ltUated;
         8uohpaymerltlnlleUoftaxe8      tobe in the
         amount vhlah would be roelimed by&my-~     an
         ad vslorem tmx at the ourrent rates for then
         aurrent tax year baaed oa the a88e88ed valus
         of   8uah       property     for   the   last    ourrent   tax
         year before beiae aaqubed  by~tiohDi8trlot
         or Authority; provided further that no pmy-~
         ment shall be made vlth nrpeot to nay prop-
         ertp no longor ovned by 8ueh Dlmtrlat or Ati-
         thortty r0r generating, tranamlttlug, or dl.8..
         trlbutlng eleotrio energy oe paver. Suoh pay-
I        mentti~lbu0ftaue88hbllbemadeoutof
         the revea~em reaeived by 8uah Dietrlot 0~ Au-
         thorlty from thagenerailon,         tsanm=l88lon, or
         dlstrlbutlon of eleotrL0 paver and energy aad
         the liability Sor aama shall aonatltuts a llea
         Or OIV3WBb~OO   OUIf In   thO  %WCUUiO8    Of   8UOh
         Dirtrlot or AuthorU~    snd   8hall    be Oaxl8idered
         88   a   part     of   the   operating      0xpen864*      speolr-
         iaally,
         -.-      no paymelltllehall be made in lleU or
         taa aa wtth nepeat     to dmmm, dapl eltes, remor-
         volr axwa8, mnd water dlatributing or lrrlga-
         tion 8nteme.     It ia the expresrred leglrlatlve
         lntent~ of thla Aot that     suoh Dletrlots or Au-
         thorlt$O8 plake paykwnts fli llOt3 Of tsXe8 Only
         vlth respeot  to  propertier    vhlah at the time
         oi their aaqt&ltlon vere on the ad valollaa
         tM X'OllS Of th@ St8t.O Of 'PeXm8 OZ' Of snf
         colilltp,city, or mny other taxins Distrlot of
         the State of Texas and vhbh                     at   the time of
Nr. Xl0 'Lr Ladner, Page 3



     the aOqui8ltloP mre being U8ed iOr. @UAeFat-
     iryli:trummltting, or distrllnatlxq eleotrlo
     power ad energys pzwlded   rudhor   that it
     %S thO eXpl’O88Od lO&S~tf70         in-t
                                         tht          W
     w-t8     w      k &bb  in l$OU Of -08           V&t&
     awpeet  to dams, dam rlkr, re8er7olr          areame
     gdwater      dlstributlng or'lrrlgatlc8k    sfstamw,
     .vw          to any 8uoh Autho+y     ~OtiDiEtriOt.

         -;uSO where aliy olty or town 80Qulre8
     real and personal property 1oeat.d OtItSldO
     Of it8    OOZPOIV&O   imt8   and   OUtSid   Of thb
     ~bounty ia wb.loh mtoh .Oity or toWL ir SitU-
      ated, exoept rural eleotrlfXaatlon llaes
      .mnedandoperatedbylt,andwhlchisor
      maybe used ln'the 8eneratlan, mauufaotur-
            selling or .dlstributiag of ~eleotrlolty,
      lag, ?:
      Stuh'O1~ol?   tOWZ$Shldl8SkO~~tinXim
    ; ~0f:bi~OS QD EMUI t0 thw$t&O     Of !~OX~S, the
      oeunty Oity, 'Bahool dlstrlots and muoh
      other io4ml taxing dl8trlots vithln whlah
      mo)r ~property A8 looated In. like asnner ai
      Mmiaebo*s.provided     fO~~~8uOh D$&riOtS    or
                              that thb SUbrOotbn
                       a~plloable to DUO8 PZ'OIHF~~
     :&~Quired by a Oity or toWI%,Sltt&!StOd  OXN a
      oounty l.me.

            hnd prmlded further, that my .olty
     0~<9ovn, slaymake 8UOh .pmtS         ,%a -    of
    :tuer to the oounty Ia vh.toh .sald oZtp or,
     ~~018       lOcUrtOd, ~rO?kbd   th. Oiw OC tOl?Jl
     ele~t8 to maim mush payment by ordlnume
     .0~~~~80lUtiOll   p888Od by 'the gOVeming body
    ,Of.:D*LdCity     Or tOU%’     (EZQbl&81lJAdded)

          -fouhsw    lnqulred about the aonstltutionality
of the -underliaed proviso ~to the seoond parafwaph 0r sub-
dltZslom:Ik; purporting to oreapt olties and tow       of a
8~Oif%d0&88       fM   th0 'psJnsnt8 inlb3U Of taXUS" 01860
Whwe gene~y:impOeed       by this Sub-diVisiOXl. 8iJaW th0
pre7lso~~ir ln the nature of an exemption, ve turn our at-
LmtiOa to the Subject 0r the exemptlonL namely, the in-
positian 0r a "payment in lieu of tares    upon aities   and
Hr. Ala L. Ladnel;, Page 4



tfnfnsaoqulrlng    property used In the gensratlan,        mama-
raoturing, melUng or distrlbutlng 0s eleotrlelt~, vhen-
ever ruoh property la looatad in a oounty other than
that 0s the olty or t0wn and vhenewr m0h property 18
subject   t0 t8Xatioll   8t tbO t-0    Of it8   6OprriSitiaQ   bJ
the mxIiOlpality.   It will k notlood ~that in omputln8
thy 8MUUt Of the80 "pynent0 in lieu Of ?i8~eS" the aUr-
Wt   ad YdON     tu l'8tO k8 t0 b@ applied t0 th, 888e88Od
tdur Of SUoh property iOr the l&St year pdOr t0 it8 W+
qui8ltlan W the oity or tovn, ~' ,'

            sO0tiQ.Zt1 Of APti        mn   Pi .the%X&S     cOI¶Sti-
tUtfon~&WOVidO8 in pa&:

     -oeOtlon       1..- Taxotlon shall ~b’ eq&l and
            . All propecty In this State, whether
     owd by natural persons or oorpmatlom;        other
     thau munlolpal, s&all bw Wed     in.pmportl~
        its value, ~Mlch aball be +aaertaiaed as m
     b:provldedb$lav.      TheLeglslature..     . *may




            lIIeo The
                0.”
                  . p r o p er
                             ofty
                               oountles,. 0ltles
   . and tow,; owned. arul.hold oaly for publio paw-
      pODUS, SU0h 88 ,pUbuO. bulldlnge SrUd thO Sit08
   .: thererori    Plre en&nom mad the lltrnlture ~there-
      or,, aud all. property use& ..or lntended~ for' ox-
      tlngulshingfLn8,     publlo 8rounda.W    all other
: .:~;property dewted eroluslw4~      to the use and bene-
  :..'rit:or the public ShaJ. be exempt from famed
  I~~..oaXesnd'from taxation,, provided, nothIn here-,
    I in rhell~prevent the enfoxwement 0s the vendor8
      lien,, the~?neohaulo8 or builders lien, or other
      Unns nq-exlstlng.~        ,.

           In State v* city 0s 81 Paso, 135 'per. 359, 143
S.Y. (26) 366, the SupreamCourt   said vlth referenoq to
the8S &N?OV181Oll8~
Mr. Rio L. Ladwr, Page 5


                   lh mu a mlna tio    0s th n eabow-quoted   oo                 a -
           StitUtiOlUl pFOV18ionr          diSOlO8e8 that N
           CQWtbtO      t0 O%tb@t n\miOi~l      OO~lF8tiOll8 flWl#
           0.d~ thW0 ObSS@S Of tUO8.              %&OS0 8W  ad
           V8b’681;UQS,        OOO~&tlOll b.XS8,sndinO~
           $a%es."

                   RegudleSS       Of I&O~~OP      t-h0    wonts        in       1iOU.         Of
tU08' imposed UpoP OitiOS                      aad~tWIi0 w 8.       B. 520 be eQ)sI
Sidsrrd       M     ad   YjON       tUO8        Ob U OO~tiorr          t&WE,             the
mOti=             Of SUOh WStOIhtS          ObV%0~84       18 IMOOWti~tid.
If ths       PEyWI¶tS      b0    ~~~mnd          U ad      vdOm      ~uOS#          whvr
01~a~40rrend theaboveproylnion8eitherbybelngba8ed
upon au utlffofal   rather than aa aatual value 0s the,
propertyor by be-- Zlltpo8edupon the property of a:En+
nlolpal aorporatlcax. Llkevlu,    if thements    be ooa-
aldered u oOoUp&lOA tUtUS ,theytmUmn~r~p~b~
tlCULagskut  tbs bp3Sfti~    Of this  m    Of tU Upon the
aotlvltle8 of a muafofpalaorporatfoa.

         If it bs OOIitOndOd tht the80 pWIItCULt8 ~0
neitherad valolur nor oooupatlon taxes, that Thor am
some speoler or tertlu                    qald vhiah oanoponte               u    do
Ol’dflW7          t&WE,    OaO    aCrOaOgl%Sh     thO     ~808        t.hOWOf,            but       \.
  aane8mpe      the Umftatlons thereoni the uuvsr.to     suah
  0ontentioB fs plaia. What cannot be don0 dlreotly       oaa-
 not be aeoapll8hed      by lndlreotlon~ aotloa 1s udged by
~ltr efreot rathar~than by Its label. To ooao a e thatmu-
 alofpal property owl0          for generating end aiStF;buting ~:
  eleotrlolt~ uamot be c ~wub eat 0s au o&~alorsm         tar’of
‘this   typwand    that a mudo& PA lty oaunot be subjeoted to
  an oooupation tm ?3y visitor       it8 aotlvltle8 in generat-
  %ng aud dlstrfbutlng    eleatrlolty,  yet at the 88xte tftne to
  aver that a legal exaot$on oslled a *payment ln lieu 0s ~'
  torus* maf bo had lrom naiol 8lit~es beaauaa 0s their
  ovaersaLp or 8wh property Ku3 theirelIfJagiagkr.SUdl
  aotlvitles uoulcl be to elevate form ovep rubetanoc and to
  point .the~980,to an e&Sy evaalan 0r the llmltatlonr *
  pored by our Carutltutlca upon the paves to t8x.

           Cotiequent~, you are rerpeoti\lllp advised 'that
 the pr6vlslon8 oontalned la theaeoond paragraph 0s Sub-
 dlYi8iOn k Of Sectlorr 1 Of H. B. 520 relating to the




                                           ,       1
    *



        Hr. Rfo L. Ladnor, Page 6

I
1       exaation of *payment8 in lieu of tu08* fn?u altA@s 8ml
        tows under the alrowstanoes and la thememnertherela
1       Set forth U@ tiObt%ve Of the 8bOw QAOtti pOPtlCUI8 Of
        our Con8tftutloa.   As a matit  of tbi8  oonolusion  theM
        is noneedto    enter into8 8e~uakdi8ou88laa10r       the
        oonrt.ltutlanJit~of   theprovz8oto    thbpar&gmphab~ut
        vhbh you IaqvlMd.

                      ThlseplnfoafslnaoltaytobeooMtruedu
        p&SSing     UpOX& thO OOZl8titUtZbXMl%t~ Of th0 f%Mt                          m
        graphofsubalvlslon4arelatfq to theexaotlonorpay~
        SWtS irru.OU Of tUO8 frco thO diEtriOt a& 8UthOPitieS
        tbarelndesarlbed~              aeltherdeue              espress may opinlozlhere-
        in 88 to the        valldlty         0s     the last    prnsrsphorsub-dlvi81oa
        48   Mb&t&g       t0    VOlUilkl7           OsyPleatS   b OitfeS 8tld tOlfM~
                        ‘Pnutlna that the r0mg0ing                   ratfefaotorlly       en-
        avers    your    lnqulry,       vu    are




             .